DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

The IDS filed by Applicant on 05/20/2021 is entered.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-23, 26 and 32 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is by Odi et al., US 2008/0052058 A1 (hereinafter “Odi”), US 2014/0171602 A1 (hereinafter “‘602), Dorschner et al., U.S. Patent No. 3,770,714 & Joyce, U.S. Patent No. 6,262,190 B1 (hereinafter “Joyce”). 

Odi teaches a multi-series process comprising a polymerization of olefin monomer in a reactor comprising polymerized solids, unreacted monomer and a catalyst system. See Odi, [0046] [0048] [0049] [0056]. Odi teaches contacting polymerized solids with a catalyst poison. See Odi, [0048] & [0087]. Odi further teaches maintaining the polymerization mixture in an agitated state within a second reactor by circulating gas and stirring. See Odi, [0054]. Odi further teaches contacting the passivated stream within the second reactor with a circulating gas comprising unreacted monomer (e.g., propylene, ethylene) for a residence time (0.1 to 5 hrs.) forming a purified olefin polymer solids stream. See Odi, [0082], [0093], [0096] & [0109]. Odi further teaches a process with VOC present in the polymerized solids in an amount from 100 to 500 ppm based on the total weight of the polymerized solids. See Odi, [0109]. Odi teaches a process where the first reactor is a fluidized bed gas phase reactor and a second reactor is vertical or horizontal stirred gas phase polymerization reactor. See Odi, [0051] & [0076]. ‘602 teaches in analogous art a polymerization process introducing a raw product stream and catalyst poison. See ‘602, [0082] & [0091]. Dorschner teaches in analogous art a polymerization temperature of 70°C to 120°C. See Dorschner, col. 4, lines 14-19, col. 6, lines 28-31 & col. 8, 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Odi, ‘602, Dorschner & Joyce to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762